t c summary opinion united_states tax_court tawana l bradley petitioner v commissioner of internal revenue respondent docket no 3564-10s filed date tawana l bradley pro_se kristin m bourland for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for the and taxable years respectively after concessions the only issue remaining for decision is whether petitioner is entitled to deduct dollar_figure in unreimbursed expenses associated with her volunteer activities as a charitable_contribution_deduction for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in kentucky petitioner timely filed a joint federal_income_tax return with her ex-husband anthony bradley for the taxable_year during petitioner conducted volunteer activities as a cheerleading coach for a youth football and cheerleading league that petitioner identified as the muhammad ali youth football and cheerleaders league league petitioner contends that she made 2the parties entered into a stipulation of settled issues for all of the other issues regarding the deficiencies and penalties determined for and various unreimbursed charitable_contributions regarding the league’s cheerleading activity including paying for a charter bus rental paying for pizzas party favors and other supplies for a team party and the use of petitioner’s and her ex-husband’s automobiles for travel to and from team practices and games petitioner provided a charter confirmation form from toby tours inc a bus rental company the charter confirmation is dated date and indicates that the rental price was dollar_figure and that the bus was scheduled for pickup and return on date the charter confirmation form indicates that the bus was rented on behalf of a cheerleading group and lists petitioner as the contact for the group the form does not identify the group as the muhammad ali youth football and cheerleaders league instead the form identifies the group as the yellow jackets cheerleaders petitioner paid for the charter rental with a dollar_figure money order that she purchased with cash petitioner did not submit any further documentation in support of her claimed deduction of the charter bus rental fees 3the muhammad ali youth football and cheerleaders league is not listed as a qualified_organization for which a taxpayer may claim a charitable_contribution_deduction under sec_170 however the muhammad ali yellowjackets inc is an organization in the louisville kentucky area for which a taxpayer may claim a charitable_contribution_deduction for qualifying contributions under sec_170 petitioner provided several receipts that she testified represent unreimbursed expenses she incurred in providing for a cheerleading team party during the receipts indicate that petitioner made purchases of dollar_figure for pizza dollar_figure for stickers dollar_figure for ribbons dollar_figure for office supplies and dollar_figure for party supplies petitioner also claimed a deduction for unreimbursed mileage expenses for her and her ex-husband’s travel to and from team practices and games petitioner coached the cheerleading team and her ex-husband coached the football team at trial petitioner produced a mapquest driving directions printout that details the miles driven between her home and the practice field for the team’s practices and games the printout indicates that petitioner and her ex-husband each drove to and from the practice field four times a week for a period of weeks and traveled big_number miles on account of team practices and games in connection with their volunteer activities during discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 these rules apply to deductions claimed for charitable_contributions see 81_tc_806 affd without published opinion 767_f2d_931 9th cir sec_170 allows a deduction for charitable_contributions for which payment is made during the taxable_year if verified as provided in the regulations the term charitable_contribution includes a contribution or gift to a corporation trust or community chest fund or foundation with certain conditions sec_170 sec_1_170a-1 income_tax regs provides that a taxpayer may deduct unreimbursed expenditures as a charitable_contribution if they are made incident to the taxpayer’s rendering services for a charity in order to claim a deduction for a charitable_contribution a taxpayer must establish that a gift was made to a qualified_entity organized and operated exclusively for an exempt_purpose no part of the net_earnings of which inures to the benefit of any private individual sec_170 76_tc_468 affd without published opinion 720_f2d_664 3d cir qualified entities under sec_170 are generally organizations that qualify for an exemption under sec_501 see 91_tc_615 taylor v commissioner tcmemo_2000_17 the internal_revenue_service maintains a list of organizations eligible to receive tax-deductible charitable_contributions in publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 which is available at http www irs gov app pub-78 petitioner testified that she volunteered as a cheerleading coach for the muhammad ali youth football and cheerleaders league which is not listed in publication as an organization that is eligible to receive tax deductible charitable_contributions however the muhammad ali youth football and cheerleaders league is not the group named on the charter bus confirmation that petitioner submitted in support of her claimed deduction instead the charter confirmation form names the yellow jackets cheerleaders as the group according to publication the muhammad ali yellowjackets inc is a qualified_organization that was formed in kentucky given the similarities of the group names and the location of the groups within the commonwealth of kentucky it appears that petitioner confused the organization’s name while testifying given that her testimony was reasonable and that she has provided reliable evidence of the group’s actual name we find that petitioner’s activities were services to the muhammad ali yellowjackets inc we must now decide whether petitioner has met her burden of substantiating that her expenditures are deductible see rule a davis v commissioner supra pincite i the charter bus rental sec_170 allows a deduction for a charitable_contribution as defined in sec_170 if verified under applicable regulations generally an unreimbursed volunteer expenditure can be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution van dusen v commissioner t c __ __ slip op pincite sec_1_170a-13 income_tax regs however for a contribution of dollar_figure or more a taxpayer must substantiate the contribution with a written acknowledgment from the donee organization sec_170 a taxpayer who incurs unreimbursed expenses incident to the rendition of services is treated as having obtained a written acknowledgment if the taxpayer has adequate_records under sec_1_170a-13 income_tax regs to substantiate the amount of the expenditures and acquires a contemporaneous statement from the donee organization containing a a description of the services provided by the taxpayer b a statement of whether the donee organization provides any goods or services in consideration in whole or in part for the unreimbursed expenditures and c a description and good_faith estimate of the value of any goods or services provided by the donee organization sec_1_170a-13 income_tax regs petitioner contends that she is entitled to a deduction for a dollar_figure contribution she made in order to fund the cheerleading group’s bus rental in support petitioner provided a charter confirmation form and a money order receipt however because petitioner’s contribution was for an amount greater than dollar_figure she is required to substantiate it by producing a written acknowledgment from the donee organization see sec_170 see also sec_1_170a-13 income_tax regs petitioner has failed to present any form of written acknowledgment from the donee organization relating to her contribution as a result petitioner’s contribution of the dollar_figure charter bus rental fee is not deductible under sec_170 as a charitable_contribution see sec_170 ii party supplies petitioner also contends that she is entitled to deductions totaling dollar_figure for unreimbursed volunteer expenses she incurred while providing the cheerleaders with a team party in support petitioner provided receipts from the various vendors from which she purchased the party supplies the receipts bear petitioner’s handwritten notations of either cheerleader donation or office supplies cheerleaders and the items purchased are consistent with those one might purchase in preparation for a children’s party the documents indicate the purchases were made during date unreimbursed volunteer expenses of less than dollar_figure are governed by sec_1_170a-13 income_tax regs van dusen v commissioner supra at __ slip op pincite that regulation provides that a contribution can be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioner has not provided a canceled check or a receipt from the donee organization regarding her contribution and consequently is required to offer other reliable written records in order to substantiate her claimed deductions sec_1 170a- a iii income_tax regs defines other reliable written records as records that show the name of the donee the date of the contribution and the amount of the contribution strictly speaking petitioner’s documents do not meet the requirements of sec_1_170a-13 income_tax regs because the receipts do not show the name of the donee organization instead they show the names of the entities that petitioner paid on behalf of the donee organization however petitioner’s documents are sufficient to substantially comply with sec_1_170a-13 income_tax regs see van dusen v commissioner supra at __ slip op pincite sec_1_170a-13 income_tax regs allows a taxpayer to rely on canceled checks to record contributions of money made to a donee organization van dusen v commissioner supra at __ slip op pincite we find that petitioner’s documents are legitimate substitutes for canceled checks because they contain all of the pertinent information that would have appeared on a canceled check see id at __ slip op pincite the receipts show the names of the payees the dates of the payments and the amounts of the payments like petitioner’s records a canceled check from a volunteer would generally reflect the name of the payee and not the name of the charitable_organization to which the volunteer’s services were rendered therefore we find that petitioner has substantially complied with the requirements of sec_1_170a-13 income_tax regs we hold that petitioner is entitled to deduct dollar_figure for contributions made on behalf of the donee organization to fund a team party iii automobile mileage petitioner contends that she is entitled to a deduction for automobile mileage expenses associated with her and her ex- husband’s travel to and from team practices and games in support petitioner produced a mapquest directions printout the printout details the number of miles that she and her ex-husband traveled over the course of a season while driving to and from team practices and games the printout provides detailed information including the distance for each trip taken the number of trips taken per week and the number of weeks during which the trips took place sec_1_170a-1 income_tax regs provides that a taxpayer may deduct unreimbursed expenditures made incident to the taxpayer’s rendering services for a charity the regulation further provides that out-of-pocket transportation_expenses necessarily incurred while rendering services to the charity are also deductible id as previously stated a taxpayer’s contribution can be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs the documentation petitioner provided is not a canceled check or a receipt therefore in order for the printout to support petitioner’s mileage expense deduction it must qualify 4petitioner did not specify a dollar amount she is entitled to deduct with respect to her mileage expenses as other reliable written records under sec_1 170a- a income_tax regs sec_1_170a-13 income_tax regs provides that the reliability of other reliable written records is determined on the basis of all of the facts and circumstances of a particular case on the basis of our consideration of all the facts and circumstances of this case we find that the evidence petitioner supplied is sufficient to qualify as other reliable written records the standard mileage rate for computing the deduction for_the_use_of a passenger_automobile driven in connection with rendering services to a charitable_organization is cents per mile for years beginning after date see sec_170 see also revproc_97_58 1997_2_cb_587 as a result petitioner is entitled to a deduction of cents per mile for the big_number miles she and her ex-husband traveled to and from team practices and games during to reflect the foregoing decision will be entered under rule
